               Case 19-00484          Doc 40       Filed 11/12/19 Entered 11/12/19 12:35:09                         Desc Main
                                                      Document Page 1 of 1

                                                  United States Bankruptcy Court
                                               Northern District of Illinois, Eastern Division

      IN RE:    Kathena U Anderson                                    )             Chapter 13
                                                                      )             Case No. 19 B 00484
                Debtor(s)                                             )             Judge Timothy A Barnes

                                                            Notice of Motion

          Kathena U Anderson                                                        Debtor A ttorney: David M Siegel
          7823 S Evans Ave Apt 1                                                    via Clerk's ECF noticing procedures
          Chicago, IL 60619


                                                                                    >    Dirksen Federal Building
      On November 21, 2019 at 9:00 am, I will appear at the location listed to      >    219 South Dearborn
      the right, and present this motion.                                           >    Courtroom 744
                                                                                    >    Chicago, IL 60604
      I certify under penalty of perjury that this office caused a copy of this
      notice to be delivered to the persons named above by U.S. mail or by the
      methods indicated on or before Tuesday, November 12, 2019.                    /s/ MARILYN O. MARSHALL
                                                                                    MARILYN O. MARSHALL, TRUSTEE

                                Motion to Dismiss Case for Failure to Make Plan Payments

      Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
      [6], stating:

      On January 08, 2019, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
      on April 18, 2019, for a term of 37 months with payments of $275.00.

      The status of the debtor's plan is:   Current Month           Cash Due            Cash Received     Payment Default
                                                  10                $2,750.00             $1,966.12          $783.88

      A summary of the 12 most recent receipt items is set forth below:             Report Date: 11/12/2019
                                                                                    Due Each Month: $275.00
                                                                                    Next Pymt Due: 12/07/2019

           Date      Ref Num                Amount                            Date      Ref Num                Amount
EGJ 9530780503W-BEACON
       05/10/2019      HILL STA               $163.85              EGJ 9530780510W-BEACON
                                                                          05/17/2019      HILL STA                $63.46
EGJ 9530780517W-BEACON
       05/24/2019      HILL STA                $63.46              EGJ 9530780524W-BEACON
                                                                          05/31/2019      HILL STA                $63.46
       06/07/2019
EGJ 9530780531W-BEACON HILL STA                $63.46              EGJ 9530780607W-BEACON
                                                                          06/14/2019      HILL STA                $63.46
EGJ 9530780614W-BEACON
       06/21/2019      HILL STA                $63.46              EGJ 9530780621W-BEACON
                                                                          06/28/2019      HILL STA                $63.46
       07/08/2019
EGJ 9530780628W-BEACON HILL STA                $63.46              EGJ 9530780705W-BEACON
                                                                          07/12/2019      HILL STA                $63.46
EGJ 9530780712W-BEACON
       07/19/2019      HILL STA                $63.46              EGJ 9530780719W-BEACON
                                                                          07/26/2019      HILL STA                $63.46

      WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

      Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
      224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
      Ste 800
      Chicago, IL 60604
      (312)431-1300
